Title: Intelligence from London, 3 February 1777
From: Adams, John
To: Warren, James


     
      Extract
      London 3 Feb. 1777
     
     There is no kind of Relaxation here in warlike Preparations, and yet the Ministry have so contrived that few People believe there is any danger of War; this indeed is necessary to them for the present and untill the subscription to the ensuing Loan of Six Millions be compleated, as the Money would otherwise be necessarily borrowed at 10 or 12 greater loss. Transports are getting ready to carry out the additional British and German Troops to America and it is intended they shall all Sail by the Beginning of March.
     Administration intend the Campaign shall be opened unusually early in the Spring in America, and the Operations directed wholly and on all sides against N. England; and they expect by early and vigorous Exertions, to crush the Northern Colonies before they can be assisted from the southward, and before any foreign Relief can be given, and thus end the War. It is of importance that this Plan of operations should be known as early as possible in America that N. England may in due Season procure necessary Supplies of Flour, Troops &c. from the other Colonies.
     I am much puzzled about the real Intentions of the present Ministry in Respect of their great and hasty Armaments. They certainly are too expensive to be mere Scarecrows, and, improbable as it may seem on one Account, there is Reason to think they intend, when their present Loan is compleated, either to attack France, or, at least to hold a very high Language to her. Certain it is, that Lord Weymouth has of late Seriously and warmly urged an immediate Declaration of War against France, and tho such Declaration has not been made, it is perhaps only suspended.
     At any Rate France Seems to have done enough to incur the Utmost Resentment of our K. and Ministry. And if she should do no more, she will have Reason to think, she has done too much, as Some of the Friends of Administration already insinuate that as soon as an Accommodation with America can be effected the whole of the British Force now there will be turned against St Domingo &c.
     It is Said that the better to hasten an Accommodation, offers of a more Specific Nature will be sent out to America than former ones, perhaps in the dress of an Act of Parliament, as it is Supposed that the sword will soon have produced a Disposition in the Colonies to listen to them. Wedderburn I understand has been sometime essaying something of this Nature.
    